Case 4:19-cr-00447 Document1 Filed on 06/12/19 in TXSD Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS United States Courts
HOUSTON DIVISION Southern Distr of Texss
JUN 12 2019
UNITED STATES OF AMERICA ) vit, rd Coat Cut
v. §  CRIMINALNO.
ADON BRYCE CLARY, ;
§

—_ INDICTMENT 1 9 CR 4 4 {

THE GRAND JURY CHARGES THAT:
COUNT ONE
On or about April 29, 2019, in the Houston Division of the Southern District of Texas,
Adon Bryce Clary,
the defendant, did unlawfully attempt to rob, a person having lawful charge, custody, and control
of United States mail matter, money, and other property of the United States, with intent to rob,
steal and purloin said mail matter, money and other property of the United States, and in doing

so, put the life of S.A. in jeopardy by the use of a dangerous weapon, that is a firearm, in

violation of Title 18, U.S.C., §2114(a).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE
FGREMAN OF THE GRAND JURY

RYAN K. PATRICK
United States

    

 

BY:
